Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to amendments filed 10/5/2022.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/5/2022 has been entered.

Status of Claims
Claims 1, 6-8, 11, 15-17, and 20 are amended, claims 9 and 18 were previously canceled. Claims 1-8, 10-17, and 19-20 are pending in the application.

Response to Amendment
Regarding Claim Rejections - 35 USC § 112 (a): Applicant’s amendments to claims appropriately addressed the rejections, the rejections are withdrawn.
Regarding art rejection: In regards to pending claims Applicant’s arguments are not persuasive; cited references teach the claims including the amendments features as set forth in the office action below.  

Examiner Notes 
(A).      Examiner has cited particular columns with line numbers, and/or paragraph numbers, references, or figures in the references applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the reference in entirety, as potentially teaching all or part of the claimed invention. Please see MPEP § 2141.02 and § 2123.

            (B).      Claim limitations are provided with the Bold fonts in the art rejection.

Claim Objections
Clams 1-8, 10-17, and 19-20 are objected to because of the following informalities:

In independent claims 1 (line 11), 11 (line 10), and 20 (line 9), using pronouns such as “this” should be avoided. It is suggested to amend “this task dependency” to --the task dependency--.  

Claim 4, line 2, “the set of one or more tasks” lacks proper antecedent basis. 

Claim 20 is objected to because of the following informalities: lines 11-12, - and the second set of dependencies includes an additional dependency that is from a first node-.  
dependent claims 2, 3, 5-8, 10, 12-17, and 19 are objected to for the same reason because they depend from independent claims 1 or 11.

Applicant is advised to carefully review all the claims for further needed corrections.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 10-17, and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “can be” in claim 1, 11 and 20 is vague and indefinite. It will be interpreted as --runs-- for the following prior art rejection.

Claims 2-8, 10, 12-17 and 19 depend on the rejected claims and inherit the same deficiency.

Claim Rejections - 35 USC § 103
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed 
invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 11-12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Larin (US 20140082330 A1, hereinafter “Larin”) in view of Liu et al (US 20090077360 A1, hereinafter, “Liu”), Ahmed (US 20180081652 A1, hereinafter, “Ahmed”). 

Regarding claim 1 (Currently amended), Larin teaches A non-transitory machine-readable medium having executable instructions to cause one or more processing units to perform a method to build a first target using a plurality of processing units (Fig. 6), the method comprising: 
receiving a build file for the first target, wherein the build file identifies a first set of dependencies and [the first target is dependent on a second target] (para [0019], “The depicted instruction DAG formation component 202 in this embodiment generally operates as other, typical instruction DAGs to build a DAG based upon the received IR representation of source code. As one of ordinary skill in the art will appreciate, the nodes in the DAG represent instructions to be scheduled, and the edges in the DAG represent dependencies between the instructions…”); 
generating a directed acyclic graph for the first target from the first set of task dependencies (para [0019], “The depicted instruction DAG formation component 202 in this embodiment generally operates as other, typical instruction DAGs to build a DAG based upon the received IR representation of source code. As one of ordinary skill in the art will appreciate, the nodes in the DAG represent instructions to be scheduled, and the edges in the DAG represent dependencies between the instructions…”); 
identifying a plurality of independent executable tasks using at least [the transformed directed acyclic graph], wherein each of the plurality of independent executable tasks is executable without an unresolved task dependency, [at least one of the plurality of independent executable tasks is associated with the second set of task dependencies of the transformed directed acyclic graph] (para [0020], “…As discussed further herein with reference to FIG. 3, the creation of instruction chains effectively allows balancing between explicit ILP extraction and live range complexity growth…” wherein explicit ILP reads on identifying independent tasks); 
scheduling the plurality of independent executable tasks on the plurality of processing units (para [0021], “The instruction DAG scheduling component 206 then performs instruction DAG scheduling using information about the clusters (or chains if the chains are not merged together) to generate the ordered intermediate representation…” Note that Fig. 6 shows processor(s)); 
Larin does not explicitly teach 
… the first target is dependent on a second target;
transforming the directed acyclic graph by 
identifying an immediate task in the first target, wherein the immediate task is a task represented in [[the]] an untransformed directed acyclic graph with a task dependency but can be run without this task dependency being completed, and 
transforming the first set of task dependencies to a second set of task dependencies and the second set of task dependencies includes a first task dependency that is from a first node representing the immediate task in the first target to a second node of the second target; 
(identifying a plurality of independent executable tasks using at least) the transformed directed acyclic graph, … at least one of the plurality of independent executable tasks is associated with the second set of task dependencies of the transformed directed acyclic graph, the transformed directed acyclic graph has a greater number of concurrently executable paths that each include one or more of the independent executable tasks than the untransformed directed acyclic graph, and task dependencies of the transformed directed acyclic graph has a reduced number of task dependencies than in the first set of task dependencies;
executing the plurality of independent executable tasks.
Liu teaches 
… the first target is dependent on a second target (para [0014], “As shown in FIG. 2, which is a grouping of nodes 100 into strands in accordance with an embodiment of the present invention, observing the constraints of 1 output and 2 inputs, strands 110-160 (i.e., strands [1], [2, 5], [3], [4], [6, 8, 9, 10], [7]) are formed in order…” Note that each strand reads on a target, strand/target [1] is dependent on strand [3] and strand [4]);
transforming the directed acyclic graph by 
transforming the first set of task dependencies to a second set of task dependencies and the second set of task dependencies includes a first task dependency that is from a first node representing the immediate task in the first target to a second node of the second target (para [0016], “As shown in FIG. 3, which includes strands 210-230, when nodes 4 and 7 are split into two duplicated nodes 4' and 7', two larger strands (210 and 220) are formed now, otherwise (as shown in FIG. 2) five small strands are needed”. note that node 3 in strand [1, 3, 4, 7] which reads on the first target depends on node 6 in strand [6, 8, 9, 10] which reads on the second target); 
(identifying a plurality of independent executable tasks using at least) the transformed directed acyclic graph (Fig. 3 shows the transformed DAG), … at least one of the plurality of independent executable tasks is associated with the second set of task dependencies of the transformed directed acyclic graph (Fig. 3, the tasks in strand [2, 4’, 5, 7’] are independent tasks relative to tasks in other strands and are associated with the second set of dependencies);
executing the plurality of independent executable tasks (para [0009], “…the strands of code may be executed on multiple cores to realize the desired functionality with reduced power consumption”)
Larin and Liu are analogous art because both deal with compiling/building software/applications.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Larin and Liu before him/her before the effective filing date of the claimed invention, to incorporate the features of Liu into Larin because Liu’s teaching provides techniques that “can effectively reduce the hardware complexity and resource requirements while delivering same or even better performance” (Liu, para [0007]).
Neither Larin nor Liu explicitly teaches
identifying an immediate task in the first target, wherein the immediate task is a task represented in [[the]] an untransformed directed acyclic graph with a task dependency but can be run without this task dependency being completed,
…, the transformed directed acyclic graph has a greater number of concurrently executable paths that each include one or more of the independent executable tasks than the untransformed directed acyclic graph, and task dependencies of the transformed directed acyclic graph has a reduced number of task dependencies than in the first set of task dependencies;
Ahmed teaches 
identifying an immediate task in the first target, wherein the immediate task is a task represented in [[the]] an untransformed directed acyclic graph with a task dependency but can be run without this task dependency being completed (para [0030], “…A number of edges originating from object file 274, library file 250, and library file 252 may be used to determine a replication factor. For example, a replication factor for object file 274 is 1, a replication factor for library file 250 is 2, and a replication factor for library file 254 is 3.” wherein the replication factor indicates replicating/copying tasks which read on the immediate task that can be run without dependency being completed),
…, the transformed directed acyclic graph has a greater number of concurrently executable paths that each include one or more of the independent executable tasks than the untransformed directed acyclic graph (fig. 2A is transformed to fig. 2B after replicating libraries, and results in a greater number of concurrently executable paths as each computer system 240A-C in fig. 2B represents a path), and task dependencies of the transformed directed acyclic graph has a reduced number of task dependencies than in the first set of task dependencies (The claim language is well understood by reading Figs. 3-4 and para [0036-0043]. i.e. the second set of task dependencies of the transformed DAG (shown in Fig. 4) has a reduced number of task dependencies than the first set of task dependencies (shown in Fig, 3), because after transformation the tasks for target 401 depend only on copy headers task 304, but not on tasks 308 – 320, hence the number of task dependencies is reduced. This scenario is the same as shown in Figs. 2A-2B and described in para [0030-0031] of Ahmed. i.e. as shown in Fig. 2A (reads on before transformation), before copying library files, the executable files 260, 262, and 264 are generated sequentially, which means that the task of generating executable file 262 depends on the task of generating executable file 260. After copying library files, the tasks of generating three executable files 260, 262, and 264 can be executed concurrently, i.e. the number of dependencies for the task of generating executable file 262 is reduced. Thus, Ahmed renders the claim feature obvious)
The combination of Larin and Liu along with Ahmed are analogous art because all deal with compiling/building software/applications.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Larin, Liu and Ahmed before him/her before the effective filing date of the claimed invention, to incorporate the features of Ahmed into Larin and Liu because Ahmed’s teaching provides techniques for “accelerating software builds” (Ahmed, Summary).

Regarding claim 2 (Previously Presented), Larin as modified by Liu and Ahmed teaches claim 1, Larin further teaches wherein a task is selected from the group consisting of compilation, linking, copying headers, copying frameworks, generating debugging information, and code signing (para [0015], “…As shown, a front end analysis module receives a source code input program (e.g., in C or C++) and generates an intermediate representation (IR) of the source code…”).

Regarding claim 4 (Previously Presented), Larin as modified by Liu and Ahmed teaches claim 1, Larin further teaches wherein a task node represents the set of one or more tasks (para [0019], “…As one of ordinary skill in the art will appreciate, the nodes in the DAG represent instructions to be scheduled…”)

Regarding claim 11 (Currently amended), it is directed to a method that is disclosed in claim 1, please see the rejections directed to claim 1 above which also cover the limitations recited in claim 11.

Regarding claim 12 (Original), it recites same features as claim 2, and is rejected for the same reason.

Regarding claim 20 (Currently amended), it is directed to a device to implement the method that is disclosed in claim 1, please see the rejections directed to claim 1 above which also cover the limitations recited in claim 20. Note that Larin teaches A device that builds a target, the device comprising: 
at least one processor; 
a memory coupled to the at least one processor through a bus (Fig. 6).

Claims 3, 5, 10, 13-14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Larin in view of Liu and Ahmed as applied to claims 1 and 11 respectively, in further view of Goldstein et al (US 20040261064 A1, hereinafter, “Goldstein”).

Regarding claim 3 (Previously Presented), Larin as modified by Liu and Ahmed teaches claim 1, Liu further teaches wherein the directed acyclic graph includes nodes and edges, wherein each node is one of a task node, and gate node (Fig. 2 or Fig. 3. For motivation to combine, see office action regarding claim 1), but does not explicitly teach  
and each edge couples a task node with a gate node.
Goldstein teaches 
and each edge couples a task node with a gate node (para [0037], “Note also that multiple waypoints may be used in some embodiments. For instance, it may be desirable to compile in accordance with the present invention a middle portion 215 of the source code program 100. In this alternative, a first waypoint 205 defines an upper bound for the portion to be compiled and a second waypoint 210 defines the lower bound in the manner described above…” wherein the waypoint corresponds to a gate node in the DAG and the task for compiling a middle portion 215 reads on a task node).
The combination of Larin, Liu and Ahmed along with Goldstein are analogous art because all deal with compiling/building software/applications.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Larin, Liu, Ahmed and Goldstein before him/her before the effective filing date of the claimed invention, to incorporate the features of Goldstein into Larin, Liu and Ahmed because Goldstein’s teaching provides techniques for developing applications that run efficiently as suggested by Goldstein (Goldstein, para [0013, 0016-0017]).

Regarding claim 5 (Previously Presented), Larin as modified by Liu and Ahmed teaches claim 4, but does not explicitly teach wherein the first target is selected from the group consisting of an application, framework, plurality of applications, library, and an operating system. 
Goldstein teaches 
wherein the first target is selected from the group consisting of an application, framework, plurality of applications, library, and an operating system (para [0045], “…Targets generally describe how to build a particular product, such as a framework, command-line tool, or application…”)
The combination of Larin, Liu and Ahmed along with Goldstein are analogous art because all deal with compiling/building software/applications.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Larin, Liu, Ahmed and Goldstein before him/her before the effective filing date of the claimed invention, to incorporate the features of Goldstein into Larin, Liu and Ahmed because Goldstein’s teaching provides techniques for developing applications that run efficiently as suggested by Goldstein (Goldstein, para [0013, 0016-0017]).

Regarding claim 10 (Previously Presented), Larin as modified by Liu and Ahmed teaches claim 1, but does not explicitly teach wherein the immediate task is selected from the group consisting of creating a framework directory structure, creating an application directory structure, writing header maps, copying a standard library, copying a stub binary for a certain application programming interface kit, and writing a module maps. 
Goldstein further teaches 
wherein the immediate task is selected from the group consisting of creating a framework directory structure, creating an application directory structure, writing header maps, copying a standard library, copying a stub binary for a certain application programming interface kit, and writing a module maps (para [0046], “…For example, if a project is set up so that the applications and command-line tools depend on the private framework, the IDE tool 575 can determine that it should first build the framework before it builds the applications or tools.”).
The combination of Larin, Liu and Ahmed along with Goldstein are analogous art because all deal with compiling/building software/applications.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Larin, Liu, Ahmed and Goldstein before him/her before the effective filing date of the claimed invention, to incorporate the features of Goldstein into Larin, Liu and Ahmed because Goldstein’s teaching provides techniques for developing applications that run efficiently as suggested by Goldstein (Goldstein, para [0013, 0016-0017]).
	
Regarding claim 13 (Previously Presented), it recites same features as claim 3, and is rejected for the same reason.

Regarding claim 14 (Previously Presented), it recites same features as claim 5, and is rejected for the same reason.

Regarding claim 19 (Previously Presented), it recites same features as claim 10, and is rejected for the same reason.	

Claims 6-7, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Larin in view of Liu and Ahmed as applied to claims 1 and 11 above, in further view of Tzen (US 7069555 B1, hereinafter, “Tzen”).

Regarding claim 6 (Currently Amended), Larin as modified by Liu and Ahmed teaches claim 1, but does not explicitly teach wherein the transforming of the first set of dependencies comprises: 
removing a second dependency in the directed acyclic graph. 
Tzen further teaches 
wherein the transforming of the first set of task dependencies comprises: 
removing a second task dependency in the directed acyclic graph (col 9, lines 58-61, “In some embodiments of the invention, the edges of the DAG can be annotated. The annotations comprise the transformations required to remove or break dependencies on other instructions”. For motivation to combine, refer to office action regarding claim 1).
The combination of Larin, Liu and Ahmed along with Tzen are analogous art because all deal with compiling/building software/applications.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Larin, Liu, Ahmed and Tzen before him/her before the effective filing date of the claimed invention, to incorporate the features of Tzen into Larin, Liu and Ahmed because Tzen’s teaching provides techniques for “effective optimization both with and without trace information” (Tzen, col 2, lines 10-20).

Regarding claim 7 (Currently amended), Larin as modified by Liu and Ahmed teaches claim 1, Ahmed further teaches wherein the transforming of the first set of task dependencies comprises: 
identifying a compilation task in the first target; 
identifying a copy task in the second target; 
creating the first task dependency between the compilation task and the copy task (Fig. 2A, para [0030], “…A number of edges originating from object file 274, library file 250, and library file 252 may be used to determine a replication factor. For example, a replication factor for object file 274 is 1, a replication factor for library file 250 is 2, and a replication factor for library file 254 is 3.” wherein the replication factor indicates replicating/copying tasks. For motivation to combine, refer to office action regarding claim 1);
But does not explicitly teach
removing the second task dependency between the compilation task and another task in the first target.
Tzen further teaches 
removing the second task dependency between the compilation task and another task in the first target (col 11, lines 23-25, “In some cases, it is possible to break or remove a dependency by performing a transformation of an instruction (block 610)…” col 12, lines 4-9, “After applying transformation, the system proceeds to resolve the dependencies of scheduled instructions and update the data structures representing the system state, including updating the DAG to reflect the movement of instructions to higher blocks and the transformation of instructions (block 612).” For motivation to combine, see office action regarding claim 6).

Regarding claim 15 (Currently amended), it recites same features as claim 6, and is rejected for the same reason.

Regarding claim 16 (Currently amended), it recites same features as claim 7, and is rejected for the same reason.

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Larin in view of Liu and Ahmed as applied to claims 1 and 11 respectively, in further view of Inagaki et al (US 20020056078 A1, hereinafter, “Inagaki”).

Regarding claim 8 (Currently amended), Larin as modified by Liu and Ahmed teaches claim 1, but does not explicitly teach wherein the transforming of the first set of task dependencies comprises: 
adding a second task dependency in the directed acyclic graph.
Inagaki teaches 
wherein the transforming of the first set of task dependencies comprises: 
adding a second task dependency in the directed acyclic graph (para [0094], “…By reducing the order restrictions imposed by the exception, the exception generative instruction in the original DAG is divided into an instruction for the detection of an exception and a conditional branching instruction for an exception handler. Then, following the detection of the exception, a new control dependency is added to the exception generative instruction.”)
The combination of Larin, Liu and Ahmed along with Inagaki are analogous art because all deal with compiling/building software/applications.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Larin, Liu, Ahmed and Inagaki before him/her before the effective filing date of the claimed invention, to incorporate the features of Inagaki into Larin, Liu and Ahmed because Inagaki’s teaching provides technique that “optimizes program execution by reducing previous restrictions for an exception generative instruction for another instruction, so that the parallelisms of the instructions of a program, including exception generative instructions, can be effectively obtained” (Inagaki, Abstract).

Regarding claim 17 (Currently amended), it recites same features as claim 8, and is rejected for the same reason.

Response to Arguments
Applicant's arguments regarding art rejections filed 10/5/2022 have been fully considered but they are not persuasive.
On p8 first full paragraph of the Remarks, Applicant argued that “In claims 1, 11, and 20, Applicant recites that the second set of task-dependencies of the transformed directed acyclic graph has a reduced number of task dependencies than in the first set of task-dependencies. The Office apparently admits that none of Larin, Liu, or Ahmed teach or suggest that that the second set of dependencies of the transformed directed acyclic graph has a reduced number of dependencies than in the first set of dependencies. Thus, Applicant respectfully submits that none of Larin, Liu, or Ahmed teach or suggest the claim element.”
Examiner respectfully disagrees, because, as set forth in the office action above, Ahmed teaches the amendment feature, see office action regarding claim 1.
Applicant’s other arguments with respect to Klein are moot upon new ground of rejections made in this office above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. AHMED et al, US 20180307528 A1, teaches leveraging 
directed acyclic graph (DAG) information to group tasks for execution.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zengpu Wei whose telephone number is 571-270-1302. The examiner can normally be reached on Monday to Friday from 8:00AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Sough, can be reached on 5712726799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/Zengpu Wei/
Examiner, Art Unit 2192

/S. Sough/SPE, AU 2192/2194